Exhibit 10.1

 

AGREEMENT AND GENERAL RELEASE

 

This Agreement and General Release (“Agreement”) is made between Victor A. Roque
(“Employee”) and DQE, Inc. and Duquesne Light Company (collectively, “the
Company”). The parties, intending to be legally bound hereby, enter into this
Agreement as follows:

 

1. Employee hereby resigns, effective as of July 31, 2003 (the “Termination
Date”), as President, Duquesne Light Company and Executive Vice President of
DQE, and from all other positions as an employee, officer, director and/or
committee member of (a) the Affiliated Companies (as defined below), (b) any
company of which any of the Affiliated Companies is a shareholder or investor,
and (c) any company with respect to which Employee serves as an officer or
director or in any other capacity at the request of an Affiliated Company.
Employee covenants and agrees that he will execute any agreements or documents
necessary to formally effect any such resignations. For purposes of this
Agreement, “Affiliated Companies” shall mean the Company and any direct or
indirect subsidiary or affiliate of the Company.

 

2. In consideration for the payments and benefits that Employee shall be
provided under this Agreement, and for other good and valuable consideration,
the receipt and legal sufficiency of which are hereby acknowledged, Employee on
behalf of himself and his dependents, heirs, administrators, representatives,
trustees, beneficiaries, executors, successors, assigns and any other person or
entity, including any government agency seeking to assert a claim on his behalf,
hereby unconditionally releases and forever discharges the Affiliated Companies
and their respective agents, servants, officers, directors, employees, parents,
attorneys, subsidiaries, divisions, affiliates, predecessors, successors and
assigns, all their respective employee benefit plans and their administrators,
trustees and other fiduciaries (severally and collectively called the “Released
Parties”) from any and all manner of injuries, causes of actions, claims,
including, but not limited to, claims for back pay, front pay or reinstatement,
and demands of any kind whatsoever, in law or in equity, and from all debts,
counterclaims, cross-claims, rights, disputes, controversies, judgments,
agreements, contracts, promises, representations, misrepresentations,
allegations, obligations, duties, suits, expenses, assessments, penalties,
charges, interest, losses, costs, damages, compensatory damages, consequential
damages, punitive damages, sanctions, and liabilities whatsoever, in law or in
equity, whether known or unknown, asserted or unasserted, claimed or unclaimed,
foreseen or unforeseen, suspected or unsuspected, discovered or undiscovered,
accrued or unaccrued, anticipated or unanticipated, contingent or fixed, or any
that Employee or any person or entity acting for Employee now has or hereafter
may have against any of the Released Parties for any acts, circumstances,
conduct, commissions, omissions, failure to act, practices or events up to and
including the date hereof and the continuing effects thereof, it being
Employee’s intention to effect a general release of all such claims. This
general release includes, without in any way limiting the generality of the
foregoing, all claims or causes of action for any acts, circumstances, conduct,
commissions, omissions, failure to act, practices or events up to and including
the date hereof and the continuing effects thereof, based upon torts (such as,
without limitation, negligence, fraud, defamation, libel, slander, tortuous
interference and/or wrongful discharge); express and implied contracts
(including, without limitation, prior agreements between Employee and the
Company); any claims for attorneys’ fees; any claims arising out of or relating
to Employee’s employment or termination of employment with the Company; and any
claims arising from any alleged violation by any of the Released Parties of any
federal, state or local



--------------------------------------------------------------------------------

statutes, ordinances, rules, Executive Orders or regulations, including, but not
limited to, any of the following, as amended: Title VII of the Civil Rights Act
of 1964, the Rehabilitation Act of 1973, the Pennsylvania Worker’s Compensation
Act, the Americans with Disabilities Act, the Employee Retirement Income
Security Act of 1974, the Pennsylvania Human Relations Act, the Civil Rights Act
of 1991, the Family and Medical Leave Act of 1993, the Older Workers Benefit
Protection Act, and the Age Discrimination in Employment Act, and every other
federal, state, local or court-created source of legal rights and obligations
which may be waived and/or released; provided, however, that the foregoing
release shall not adversely affect Employee’s rights under this Agreement.

 

Nothing in this release is intended as a waiver of, or to interfere with, (a)
Employee’s right to insurance coverage or to indemnification by the Company
pursuant to, and to the extent provided in, Article II, Section 11 of the
Company’s By-Laws in existence on the date hereof, (b) Employee’s rights with
respect to any of his vested benefits, which rights shall be determined in
accordance with the terms of such plans as are applicable to such benefits, or
(c) Employee’s right to file a charge under, or to testify, assist or
participate in any manner in any investigation, hearing or proceeding under any
statute over which the Equal Employment Opportunity Commission has jurisdiction;
provided, however, that Employee agrees that the waiver and release in this
Paragraph 2 bars him from receiving any personal financial recovery or other
personal remedy as a result of, or in connection with, any such charge,
investigation, hearing or proceeding.

 

3. Employee and the Company agree that the Non-Competition and Confidentiality
Agreement, dated as of October 21, 1996 (“Confidentiality Agreement”), by and
between Employee and the Company is hereby amended to delete Section 3 thereof,
entitled “Severance Benefits”, and that the payments, benefits and other
entitlements of Employee upon a termination of his employment shall be
exclusively as set forth in Paragraph 4 of this Agreement.

 

4. The Company, on its behalf and on behalf of the Released Parties (as defined
in Paragraph 2), has agreed to provide to Employee, and Employee has expressly
agreed to accept, the following, in full settlement, release and discharge of
all possible claims, known or unknown, which Employee might have or might have
claimed for any reason, as further delineated in Paragraph 2 above, and as
consideration for the other covenants and agreements of Employee set forth in
this Agreement:

 

a. Promptly following the termination date, Employee shall receive in a lump sum
payment, an amount representing all obligations of the Company for accrued
salary, 14 days of vacation pay and other cash entitlements.

 

b. On the next regularly scheduled payday following the Termination Date, the
Company will pay to Employee the first of seventy-two (72) semi-monthly payments
of $30,000 (minus applicable withholding), the total of all being an amount
equal to: (i) thirty-six (36) months of base salary at Employee’s most recent
base rate of pay of $300,000, (ii) 3 times Employee’s annual incentive of
$120,000, and (iii) 3 times $300,000 (which is $900,000), minus all applicable
withholding taxes) (“Salary Continuance”). If the Employee dies before receiving
all payments to which he is entitled, the remaining payments will be made to the
Victor Roque Trust dated May 21, 2002. Notwithstanding the foregoing, the
obligation of the Company to make Salary Continuance payments to Employee shall
terminate forthwith if Employee shall have breached any of his obligations under
this Agreement.



--------------------------------------------------------------------------------

c. Promptly following the Termination Date, Employee shall be entitled to
receive a lump sum cash payment of $70,000, minus all applicable withholding
taxes, which sum represents a prorated portion of Employee’s cash bonus for the
2003 fiscal year.

 

d. Promptly following the Termination Date, the Company shall pay to Employee a
lump sum payment of $1,090,730.40, minus all applicable withholding taxes,
representing satisfaction in full of any and all Pension Service Supplement Plan
(“PSSP”) obligations, current and future, of the Company and any Affiliated
Company to Employee. For such single life annuity contracts as have been
purchased by the Company for Employee to partially fund benefits accrued by
Employee under the PSSP, to the extent that reduction and optional form
conversion factors applied by the insurance carriers at annuity commencement
differ from those otherwise provided under the PSSP, the Company shall pay the
difference as a lump sum using IRS prescribed interest and mortality assumptions
at the time of the annuity commencement.

 

e. For one year following the Termination Date, Employee shall have the right,
at the Company’s expense, to continue to use the financial planning and
counseling services offered to Company executives by Ayco in accordance with the
guidelines established by the Company for such services.

 

f. Medical, dental, life and accidental death and dismemberment insurance
benefits will be provided to Employee for the length of his Salary Continuance
of the same kind and at the same cost to Employee as if still employed by the
Company, excluding disability insurance and continued contributions to the
401(k). The life insurance benefits described in the preceding sentence shall be
in the amount of $750,000 (or 2.5 times Employee’s annual base salary of
$300,000). To the extent Employee receives life, medical, dental or
hospitalization benefits from a subsequent employer, such benefits provided by
the Company under this Section shall be secondary to those received from the
subsequent employer. If and to the extent permitted by the applicable plan or
plans and applicable laws, Employee’s qualified pension benefits and benefits
under the PSSP will continue to accrue during the Salary Continuation Period on
that part of compensation that is annual base salary and annual cash incentive.
Employee shall receive additional service credits for purposes of vesting his
retiree medical benefits during Salary Continuation Period and may elect retiree
medical benefits at the end of such Salary Continuation Period.

 

5. Stock Options.

 

a. Pre-2002 Options. Exhibit A to this Agreement, which is incorporated by
reference as if set forth fully in this Agreement, sets forth a description of
all of the stock options that were granted to Employee by the Company prior to
2002 (the “Pre-2002 Options”). All Pre-2002 Options held by Employee that are
not vested and exercisable by Employee as of the Termination Date shall be
deemed forfeited and expired as of the Termination Date. All Pre-2002 Options
held by Employee that are vested and exercisable as of the Termination Date
shall be fully vested and exercisable and shall remain in effect in accordance
with their respective terms for one year after the Termination Date. Subject to
the approval of the Company’s Compensation Committee, Employee may also receive
a pro-rated portion of an award under the 2000-2003 Long-Term Incentive Plan.
Except as may be otherwise expressly provided in this Agreement,



--------------------------------------------------------------------------------

such Pre-2002 Options shall be subject to all of the applicable terms and
conditions of the Company’s Long-Term Incentive Plan and the applicable stock
option agreements.

 

b. 2002 Options. The Company previously granted stock options to Employee to
purchase up to an aggregate of 79,500 shares of DQE Common Stock (“2002
Options”) pursuant to a January 2002 letter agreement (“2002 Option Agreement”)
and the Company’s Long-Term Incentive Plan. The parties agree that the 2002
Options shall be vested and exercisable with respect to 39,750 shares of DQE
Common Stock effective as of June 11, 2003, and that any unexercised portion
shall expire three years after the Employee’s termination date. The parties
further agree that the remaining 2002 Options, in respect of 39,750 shares of
DQE Common Stock, is unvested and shall be considered forfeited and expired as
of the Termination Date. Except as otherwise provided in this Agreement, such
2002 Options shall be subject to all of the applicable terms and conditions of
the Company’s Long-Term Incentive Plan and the 2002 Option Agreement.

 

c. 2003 Options. The parties agree that the 2003 Options, in respect of 89,500
shares of DQE Common Stock, is unvested and shall be considered forfeited and
expired as of the Termination Date.

 

d. 2002 Performance Awards. In the January 2002 Employee-Company Performance
Award Agreement (“2002 Performance Award Agreement”), the Company granted to
Employee two Performance Awards of 8,500 shares of DQE Common Stock each,
subject to the terms and conditions set forth in the respective 2002 Performance
Award Agreements and the Company’s 2002 Long-Term Incentive Plan (“2002
Performance Award”). The parties hereby agree that if the Company’s Compensation
Committee authorizes an award to be made, then Employee will be entitled to a
pro-rated portion of those shares pursuant to the retirement provisions of the
Agreements.

 

e. 2003 Performance Awards. In the January 2003 Employee-Company Performance
Award Agreement (“2003 Performance Award Agreement”), the Company granted to
Employee a Performance Award of 11,000 shares of DQE Common Stock, subject to
the terms and conditions set forth in the respective 2003 Performance Award
Agreements and the Company’s 2003 Long-Term Incentive Plan (“2003 Performance
Award”). The parties hereby agree that if the Company’s Compensation Committee
authorizes an award to be made, then Employee will be entitled to a pro-rated
portion of those shares pursuant to the retirement provisions of the Agreements.

 

Except for the compensation, benefits and rights provided for above, and accrued
benefits under the qualified pension plan and 401(k) Plan, Employee waives any
compensation, benefits or rights that may have accrued in his capacity as an
employee, contractually or otherwise, including, but not limited to any right to
any salary, fees or benefits or to participate in any compensation plans,
programs or arrangements of any of the Affiliated Companies.

 

6. The Company may withhold from any payments made under this Agreement all
federal, state or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.

 

7. The terms of this Agreement shall remain strictly confidential. Employee
agrees that he will not, unless compelled by law or judicial process to do so,
disclose or discuss, directly or indirectly, its terms with anyone other than
his spouse, attorney and financial advisors or to governmental agencies,
including federal, state and local taxing authorities as required, and for
purposes of enforcement of its terms. Notwithstanding the foregoing, the Company
shall be



--------------------------------------------------------------------------------

entitled to make such public disclosure of this Agreement as it, in its sole and
absolute judgment, deems necessary or appropriate under applicable law and
regulations.

 

8. Employee and the Company agree to the following:

 

a. Employee will not make, publish or disseminate any derogatory statements or
comments, whether orally or in writing, about any of the Affiliated Companies or
their officers or directors, or take any action which a reasonable person would
expect, directly or indirectly, to impair the good will, business reputation or
good name of any of them; and the officers and directors of the Company will not
make, publish or disseminate any derogatory statements or comments, whether
orally or in writing, about Employee, or take any action which a reasonable
person would expect, directly or indirectly, to impair his good will, business
reputation or good name.

 

b. Promptly following the Termination Date, Employee will deliver to the Company
the originals and all copies of notes, sketches, drawings, specifications,
memoranda, correspondence, documents, records, notebooks, computer disks and
computer tapes and other repositories of Confidential Information (as defined in
the Confidentiality Agreement) and inventions (herein “Company Confidential
Documents”) then known by Employee to be in Employee’s possession or under
Employee’s control, whether prepared by Employee or by others and Employee will
make no further use, direct or indirect, of such information in any way. Should
Employee in the future discover any additional Company Confidential Documents in
his possession or control, he shall promptly return such Company Confidential
Documents to the Company. Employee acknowledges that effective on the
Termination Date, he will no longer be a spokesperson for the Company and will
thereafter refer any calls or inquiries concerning the Company to Maureen Hogel,
Senior Vice President and Chief Administrative Officer of DQE.

 

c. Employee agrees that he will cooperate with any Affiliated Company in any
actual or threatened litigation or other proceedings, including but not limited
to, testifying on any Affiliated Company’s behalf at depositions, before
administrative or regulatory bodies or in court or arbitration or similar
proceedings.

 

9. In the event that either party materially breaches or otherwise fails to
observe any or all of the covenants, agreements or duties herein set forth, as
determined by a court or other body of competent jurisdiction, the other party
shall be entitled to any remedy set forth herein, as well as any other remedy
available at law or in equity. In addition, in the event of any such material
breach or failure to observe by Employee, the Company may, in its discretion,
terminate this Agreement and shall thereafter be released from performing
hereunder. A material beach shall include, but is not limited to, failure to pay
monies owed pursuant to this Agreement.

 

10. It is expressly understood and agreed that by entering into this Agreement,
the Company does not admit in any way that it has treated Employee unlawfully,
wrongfully, or unfairly. To the contrary, the Company expressly denies that it
has violated any of Employee’s rights or harmed him in any way.

 

11. Employee acknowledges and agrees that, except as expressly amended herein,
the covenants, promises and agreements set forth in the Confidentiality
Agreement shall remain in full force and effect in accordance with its terms and
provisions, including but not limited to the restrictions on competition and
solicitation set forth in section 1 thereof.

 

12. Employee acknowledges that he has carefully read and fully understands all
the provisions and effects of this Agreement; that he has had the opportunity to
consult and



--------------------------------------------------------------------------------

thoroughly discuss all aspects of it with an attorney of his own choice; that he
is voluntarily entering into this Agreement; and that neither the Company nor
its agents or attorneys made any representations or promises concerning the
terms or effects of this Agreement other than those contained herein.

 

13. Employee acknowledges that he has been given no less than a twenty-one (21)
day opportunity to consider this Agreement before executing it. Employee
acknowledges that he has been advised orally and by this writing to consult with
an attorney prior to signing this Agreement. He further acknowledges that he may
revoke this Agreement for a period of seven (7) days from the date he executes
it (the “Revocation Period”), by notifying in writing, Maureen Hogel, Senior
Vice President and Chief Administrative Officer, Duquesne Light Company, 411
Seventh Avenue, Pittsburgh, PA 15219. In the event Employee revokes this
Agreement during the Revocation Period, this Agreement shall be null and void in
its entirety and all of the Company’s obligations hereunder shall cease
immediately. Employee acknowledges receipt of Employer’s letter outlining
possible legal rights under the federal Older Worker Benefit Protection Act
(“OWBPA”) and urging him to consult with an attorney and that Exhibit B is a
true and correct copy of that letter.

 

14. The parties agree that this Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the Commonwealth of Pennsylvania
without regard to its conflicts of law rules, except as preempted by federal
law.

 

15. Litigation Expenses: Arbitration

 

a. Full Settlement, Litigation Expenses; Arbitration. The Company’s obligation
to make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Employee or others. The Company agrees to pay, upon written demand
therefore by the Employee, all legal fees and expenses the Employee reasonably
incurs as a result of any dispute or contest (regardless of the outcome thereof)
by or with the Company or others regarding the validity or enforceability of, or
liability under, any provision of this Agreement, plus in each case, interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Code. The
Employee agrees to repay to the Company any such fees and expenses paid or
advanced by the Company if and to the extent that the Company or such others
obtains a judgment or determination that the Employee’s claim was frivolous or
was made in bad faith from the arbitrator or a court of competent jurisdiction
from which no appeal may be taken, whether because the time to do so has expired
or otherwise. Notwithstanding any provision hereof or any other agreement, the
Company may offset any other obligation it has to the Employee by the amount of
such repayment. In any such action brought by the Employee for damages or to
enforce any provisions of this Agreement, he shall be entitled to seek both
legal and equitable relief and remedies, including, without limitation, specific
performance of the Company’s obligations hereunder, in his sole discretion. The
obligation of the Company and the Employee under this Section 15 shall survive
the termination for any reason of this Agreement (whether such termination is by
the Company, by the Employee, upon the expiration of this Agreement or
otherwise).

 

b. In the event of any dispute or difference between the Company and the
Employee with respect to the subject matter of this Agreement and the
enforcement of rights hereunder, either the Employee or the Company may, by
written notice to the



--------------------------------------------------------------------------------

other, require such dispute or difference to be submitted to arbitration. The
arbitrator or arbitrators shall be selected by agreement of the parties or, if
they cannot agree on an arbitrator or arbitrators within 30 days after the
Employee has notified the Company of his desire to have the question settled by
arbitration, then the arbitrator or arbitrators shall be selected by the
American Arbitration Association (the “AAA”) in Pittsburgh, Pennsylvania, upon
the application of the Employee. The determination reached in such arbitration
shall be final and binding on both parties without any right of appeal or
further dispute. Execution of the determination by such arbitrator may be sought
in any court of competent jurisdiction. The arbitrators shall not be bound by
judicial formalities and may abstain from following the strict rules of evidence
and shall interpret this Agreement as an honorable engagement and not merely as
a legal obligation. Unless otherwise agreed by the parties, any such arbitration
shall take place in Pittsburgh, Pennsylvania, and shall be conducted in
accordance with the Rules of the AAA. The Employee’s expenses for such
proceeding shall be paid, or repaid to the Company, as the case may be, as
provided in Section (a) of this Section 15.

 

16. THE PARTIES IRREVOCABLY WAIVE ANY AND ALL RIGHT THEY MAY HAVE TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS
AGREEMENT, ANY DOCUMENTS EXECUTED IN CONNECTION HEREWITH OR ANY TRANSACTIONS
CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE PARTIES ACKNOWLEDGE THAT THE
FOREGOING WAIVER IS KNOWING AND VOLUNTARY.

 

17. This Agreement and the Confidentiality Agreement, as modified herein,
represent the entire agreement of the parties with respect to the subject matter
hereof and any amendments hereto shall not be effective unless they are in
writing signed by all parties and/or their duly authorized representatives.

 

18. By signing this Agreement, Employee is making the following representation:
“I HAVE READ THIS AGREEMENT, AND HAVE HAD AN OPPORTUNITY TO CONSULT WITH AN
ATTORNEY OF MY CHOOSING ABOUT IT. I FULLY UNDERSTAND ALL OF ITS TERMS. I AM
SIGNING THIS AGREEMENT VOLUNTARILY.”

 

This Agreement is made this 29th day of July, 2003.

 

       

EMPLOYEE

/s/    Nancilee M. Stanley                /s/    Victor A. Roque         

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Witness       Victor A. Roque

 

Attest:

     

DQE, INC

/s/    Nancilee M. Stanley                By:                /s/    Maureen L.
Hogel         

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

       

Title: Senior VP and Chief Admin. Officer

 

Attest:

     

DUQUESNE LIGHT COMPANY

/s/    Nancilee M. Stanley                By:                /s/    Maureen L.
Hogel        

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

        Title: Senior VP and Chief Admin. Officer

